ON MOTION FOR REHEARING
Appellees contend that the rule announced in Littlejohn v. Finder, 348 S.W. 2d 237, (Tex.Civ.App.1961, no writ) should control the disposition of the instant case. We disagree. In Littlejohn the suit was between the lessor of an oil and gas lease and the operator. The trial court granted the operator’s application for a temporary injunction and the lessor, Littlejohn, appealed. The court said:
“Littlejohn urges that certain necessary parties were not joined in the injunction matter. The matter of parties upon the trial of the merits will present a serious matter, but this proceeding concerns temporary orders. One with rights which need preservation pending final trial, need not join all necessary parties before he can obtain interim orders. If *592that were the rule, his rights might be lost before the parties could be found and joined.”
We do not think that the rule announced is applicable. In Littlejohn there was at least one party to the suit who demonstrated a justiciable interest in, or legal capacity to bring the action. There is no such party in the instant case.
Appellees also point out that at the time the original suit was filed the will of Ora Badger was in the possession of appellant.
We note from appellees’ pleadings that the will was filed “for safekeeping in the office of the County Clerk” several days prior to the hearing on the temporary injunction. We also again point out the agreement by appellees as expressed in their pleadings that the will would not be filed for probate until the conveyance was set aside.
We find nothing in the record to cause us to change the judgment heretofore entered. The motion for rehearing is overruled.